Case 2:19-cv-01672-WSS Document 41 Filed 04/19/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES SMITH, er al.,
Plaintiffs, . Civil Action No. 2:19-cv-1672
Vv. Hon. William S. Stickman IV
GENE KARCH,
Defendant.

 

 

MEMORANDUM ORDER OF COURT

On October 29, 2020, the Court issued a Memorandum Opinion that granted in part and
denied in part counts alleged in Plaintiffs’ Complaint and gave them leave to amend. (ECF No.
21). They filed their Amended Complaint on December 4, 2020. (ECF No. 29). Currently before
the Court is Defendant’s Motion to Dismiss Plaintiffs’ Amended Complaint (ECF No. 35). For
the reasons set forth below, that Motion will be GRANTED IN PART and DENIED IN PART.

The Motion to Dismiss as to Count I (Illegal Search and Seizure) is DENIED. As set forth
in the Court’s October 29, 2020, Memorandum Opinion, Plaintiffs have adequately pled that
Defendant Gene Karch (“Karch’’) made affirmatively false claims and made material omissions of
fact that led to the issuance of the warrant and initiated the chain of events that led to the alleged
constitutional violations suffered. Plaintiffs will be afforded discovery on this claim.

As to Count I (Retaliation), Plaintiffs allege that Karch retaliated against them “as a direct
and proximate result of their familial association, in direct violation of the First Amendment of the
United States Constitution.” (ECF No. 29, 9947-51). The Court had previously dismissed this

claim because Plaintiffs simply failed to assert any plausible claim that the actions of Karch
Case 2:19-cv-01672-WSS Document 41 Filed 04/19/21 Page 2 of 5

violated a protected interest under the First Amendment. (ECF No. 21, pp. 11-12). As set forth in
the Court’s previous Memorandum Opinion, Plaintiffs have, again, failed to plead a plausible
claim for First Amendment retaliation. The Constitutional protections are focused on actions and
policies that attempt to hinder the formation and maintenance of intimate relationships. Pi Lambda
Phi Fraternity, Inc. v. University of Pittsburgh, 229 F.3d 435, 441 (3d. Cir. 2000) (‘The right of
intimate association involves an individual’s right to enter into and maintain intimate or private
relationships free of state intrusion.”). While the Amended Complaint, like the original Complaint,
alleges that Karch’s actions were motivated by dislike of Plaintiffs’ family, it does not allege
conduct that implicates the First Amendment. Count II will be DISMISSED. Because the Court
has already afforded one chance to amend and that amendment did not cure the pleading defect at
this Count, it holds that further amendment would be futile and dismisses Count II with prejudice.

Count III asserts a common law trespass relating to Karch’s entry onto Plaintiffs’ property
without consent. He argues that his presence on Plaintiffs’ property was privileged because it was
pursuant to a warrant. But, as explained above, the Court is permitting Plaintiffs to proceed on the
claim that the warrant was based on false statements and material omissions and was, therefore,
invalid. If the warrant was, in fact, legally infirm because of Karch’s conduct, Plaintiffs prevail
on a claim of trespass. As with Count I, they will be permitted to further explore this cause of
action in discovery. The motion to dismiss Count HI is DENIED.

Count IV alleges a claim of slander per se. Specifically, Plaintiffs allege that Karch made
“false, misleading and malicious statements” and caused, inter alia, “irreparable damage to their
reputation.” Plaintiffs cite to the allegations at Paragraphs 16, 17, 35, 36 and 37 as the factual

basis for their slander per se claim. These Paragraphs allege:
Case 2:19-cv-01672-WSS Document 41 Filed 04/19/21 Page 3of5

16. At that time, Plaintiffs believe, and therefore aver, that Defendant Karch
made allegations of animal abuse against the Plaintiffs which Defendant
Karch knew, or should have known, were patently false.

17. Defendant Karch’s statements were untrue, misleading, highly
inflammatory, inappropriate and deliberately painted the Plaintiffs in a poor
and false light to members of their community and otherwise defames the
Plaintiffs’ characters.

35. Plaintiffs believe, and therefore aver, that Defendant Karch, Mr. Thomson
and/or Ms. Combs made an unfounded and unsupported complaint to Child

and Youth Services (“CYS”) after the completion of the unlawful search
and seizure.!

36. This complaint, as described hereinbefore above, was untrue, misleading,
highly inflammatory, inappropriate and deliberately painted the Plaintiffs in
a poor and false light to members of their community and otherwise
defamed Plaintiffs’ characters.

37. On or about September 5, 2019, a CYS worker arrived at the Plaintiffs’
home to investigate the aforementioned complaint.

(ECF No. 29).

Karch argues that the Amended Complaint alleges only communications that were made
to law enforcement authorities for the purposes of initiating an investigation. Karch correctly
points out that statements made to law enforcement for the purposes of inducing prosecution are
absolutely privileged and cannot serve as the basis for a defamation claim. See Pennoyer v.
Marriott Hotel Services, Inc., 324 F.Supp.2d 614, 619 (E.D.Pa. 2004). This privilege is absolute
and will not be vitiated even where the statements were both false and malicious. Pawlowski v.

Smorto, 588 A.2d 36, 41-42 (Pa. Super. 1991).

 

1 Plainitiffs do not specifically list Paragraph 35 in Count IV, but it is necessary to contextualize
Paragraphs 36 and 37, which are enumerated in Count IV.

3
Case 2:19-cv-01672-WSS Document 41 Filed 04/19/21 Page 4of5

Further, privilege aside, the Pennsylvania General Assembly has provided a statutory
framework governing the burden of proof on claims sounding in defamation. 42 Pa.C.S.A. §8343.
It provides, in relevant part:

(a) Burden of plaintiff.--In an action for defamation, the plaintiff has the burden
of proving, when the issue is properly raised:

(1) The defamatory character of the communication.

(2) Its publication by the defendant.

(3) Its application to the plaintiff.

(4) The understanding by the recipient of its defamatory meaning.

(5) The understanding by the recipient of it as intended to be applied to the

plaintiff.

(6) Special harm resulting to the plaintiff from its publication.

(7) Abuse of a conditionally privileged occasion.
42 Pa.C.S.A. §8343(a). Although plaintiffs are not required to prove their case in their Amended
Complaint, they must still set forth allegations that would support the elements for their claim.
Here, Plaintiffs have simply failed to do so. The only specific communications that they point to
were privileged statements to law enforcement. They have alleged no further communications.
Much less the other elements of Section 8343(a) (even allowing for the presumption of harm in a
case of defamation per se). Plaintiffs have not asserted a plausible claim for slander per se.
Karch’s Motion to Dismiss Count IV is GRANTED.

As a final matter, Karch reasserts his argument that he is entitled to qualified immunity,
incorporating by reference the argument asserted in support of his initial Motion to Dismiss. The

Court has previously held that the invocation of qualified immunity was premature. (ECF No. 21,

p. 18). The Court reaches the same conclusion here.
Case 2:19-cv-01672-WSS Document 41 Filed 04/19/21 Page 5of5

AND NOW, this 19" day of April, 2021, the Court hereby DISMISSES Counts II and IV.
April 19, 2021 BY THE COURT:
/
AL Ss SHE

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
